Case: 21-50802      Document: 00516349347         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                  ___________                                    Fifth Circuit

                                                                               FILED
                                   No. 21-50802                             June 8, 2022
                                  ___________                             Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Alberto Ricardo Montemayor,
                                            Defendant—Appellant.
                   ______________________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:14-CR-598-2
                   ______________________________

   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Alberto Ricardo Montemayor
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Montemayor has filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Montemayor’s response. We concur with counsel’s assessment that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50802     Document: 00516349347        Page: 2    Date Filed: 06/08/2022

                                 No. 20-61172



   the appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2